Matter of Kielly v Jones (2020 NY Slip Op 03333)





Matter of Kielly v Jones


2020 NY Slip Op 03333


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ.


495 CA 19-02031

[*1]IN THE MATTER OF SARA KIELLY, PETITIONER-RESPONDENT,
vLAURINE JONES, FIVE POINTS CORRECTIONAL FACILITY SUPERINTENDENT, AND DEBORAH MCCULLOCH, EXECUTIVE DIRECTOR, CENTRAL NEW YORK PSYCHIATRIC CENTER, RESPONDENTS-APPELLANTS. (APPEAL NO. 3.) 


LETITIA JAMES, ATTORNEY GENERAL, ALBANY (JOSEPH M. SPADOLA OF COUNSEL), FOR RESPONDENTS-APPELLANTS.
BRUCE C. ENTELISANO, ROME, FOR PETITIONER-RESPONDENT.

	Appeal from an order of Supreme Court, Oneida County (Erin P. Gall, J.), entered May 15, 2019. The order, inter alia, denied the motion of respondents to dismiss the proceeding. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 17 and May 2, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court